Citation Nr: 1114883	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-20 475	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10% for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to May 1974.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2007 rating action that granted service connection for an acquired psychiatric disorder, depression, assigned an initial 10% rating from December 2005.  By rating action of April 2008, the RO expanded the grant of service connection for an acquired psychiatric disorder to include a panic disorder.  The Veteran appealed the initial 10% rating as inadequate.

By decision of December 2008, the Board remanded this case to the RO for further development of the evidence and for due process development.

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

The Veteran contends that his acquired psychiatric disorder is more disabling than currently evaluated.  At the August 2010 Board hearing, he testified that his psychiatric disability had worsened since the last VA psychiatric examination in 2007.  In his June 2009 Substantive Appeal, he stated that his depression, panic attacks, and sleep and memory problems had increased.        

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  When a veteran alleges that a service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (A veteran is entitled to a new examination after a 2-year period between the last VA examination and his contention that a disability had increased in severity).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current nature and degree of severity of the Veteran's acquired psychiatric disorder and how it impairs him functionally are unclear, the Board finds that the duty to assist requires that he be afforded a new VA psychiatric examination to obtain clinical findings pertaining thereto prior to adjudicating the claim on appeal.  The claims folder must be made available to and reviewed by the examining physician prior to the examination.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain a new VA psychiatric examination to resolve the higher rating issue on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of outstanding psychiatric treatment and evaluation of the Veteran at the Nashville, Tennessee VA Medical Center (VAMC) from September 2007 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the higher rating claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the Nashville, Tennessee VAMC copies of all records of outstanding psychiatric treatment and evaluation of the Veteran from September 2007 up to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses received have been associated with the claims folder to the extent possible, the RO should arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and degree of severity of his acquired psychiatric disorder.  The entire claims folder must be made available to the examining physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to specific diagnoses.  

The physician should specifically render findings with respect to the existence and extent (or frequency, as appropriate) of memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions or hallucinations.  The doctor should also (a) render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score, and an explanation of what the score means; and (b) provide an assessment as to the effect of the Veteran's service-connected acquired psychiatric disorder upon his employability. 

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority, to include consideration of whether staged ratings are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  Unless the claim on appeal is granted to the Veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

